 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   MAUREEN C. ONYEAGBAKO, State Bar No. 238419
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7324
 6    Fax: (916) 324-8835
      E-mail: Maureen.Onyeagbako@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Stephanie Clendenin, in her official capacity as Acting
     Director of the California Department of State
 9   Hospitals
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13

14

15   ALFRED SWEET,                                                2:19-cv-00349-JAM-AC
16                                               Plaintiff,       STIPULATION TO CONTINUE
                                                                  HEARING DATE ON MOTION TO
17                  v.                                            DISMISS AND MOTION FOR
                                                                  PRELIMINARY INJUNCTION TO
18                                                                JULY 16, 2019; ORDER
     CALIFORNIA ASSOCIATION OF
19   PSYCHIATRIC TECHNICIANS;
     STEPHANIE CLENDENIN, in her official
20   capacity as Acting Director of the California
     Department of State Hospitals; and                           Judge:        The Honorable John A.
21   XAVIER BECERRA, in his official capacity                                   Mendez
     as Attorney General of California,                           Action Filed: February 27, 2019
22
                                              Defendants.
23

24

25

26

27

28
                                                              1
                         Stipulation to Continue Hr’g Date on Mot. to Dismiss & Mot. for Prelim. Inj.; [Proposed] Order
                                                                                             (2:19-cv-00349-JAM-AC)
 1           Pursuant to Civil Local Rule 230(g), Plaintiff Alfred Sweet, Defendant Xavier Becerra, in
 2   his official capacity as California Attorney General, Defendant Stephanie Clendenin, in her
 3   official capacity as Acting Director of the California Department of State Hospitals, and
 4   Defendant California Association of Psychiatric Technicians (CAPT), through their undersigned
 5   counsel, hereby stipulate as follows:
 6           1.     On February 27, 2019, Plaintiff filed a motion for preliminary injunction against all
 7   Defendants, without a notice of motion (ECF No. 5);
 8           2.     On April 22, 2019, Defendant CAPT filed a notice of motion and motion to dismiss
 9   Count II of the First Amended Complaint, and noticed the hearing for June 18, 2019 (ECF
10   No. 17);
11           3.     On April 29, 2019, Plaintiff noticed a hearing on the motion for preliminary
12   injunction for June 18, 2019 (ECF No. 18);
13           4.     Due to a previously scheduled court appearance in Los Angeles, counsel for
14   Defendants Becerra and Clendenin is unavailable to attend a June 18 hearing on the motion for
15   preliminary injunction;
16           5.     The parties have agreed to hear both the motion to dismiss and the motion for
17   preliminary injunction on the same day;
18           6.     After conferring with the Court, the parties are advised that the Court is available to
19   hear both the motion to dismiss and motion for preliminary injunction on July 16, 2019;
20           7.     The parties stipulate and agree to continue the June 18 hearings on Plaintiff’s motion
21   for preliminary injunction and Defendant CAPT’s motion to dismiss to July 16, 2019, at 1:30
22   p.m., in Courtroom 6, 14th Floor, before the Honorable John A. Mendez of the U.S. District
23   Court of the Eastern District of California, located at 501 “I” Street, Sacramento, CA 95814; and
24           8.     The parties also stipulate and agree that deadlines for filing any opposition and reply
25   briefs to the motions shall comply with Local Rule 230(c), and run from the July 16, 2019 hearing
26   date.
27           IT IS SO STIPULATED.
28
                                                            2
                        Stipulation to Continue Hr’g Date on Mot. to Dismiss & Mot. for Prelim. Inj.; [Proposed] Order
                                                                                            (2:19-cv-00349-JAM-AC)
 1   Dated: May 10, 2019                                            Respectfully submitted,
 2                                                                  XAVIER BECERRA
                                                                    Attorney General of California
 3                                                                  ANTHONY R. HAKL
                                                                    Supervising Deputy Attorney General
 4

 5                                                                  /s/ Maureen Onyeagbako
                                                                    MAUREEN C. ONYEAGBAKO
 6                                                                  Deputy Attorney General
                                                                    Attorneys for Defendants Xavier Becerra,
 7                                                                  in his official capacity as California
                                                                    Attorney General, and Stephanie
 8                                                                  Clendenin, in her official capacity as
                                                                    Acting Director of the California
 9                                                                  Department of State Hospitals
10
     Dated: May 10, 2019                                            Respectfully submitted,
11
                                                                    CALIFORNIA ASSOCIATION OF
12                                                                  PSYCHIATRIC TECHNICIANS
13
                                                                    /s/ Sean Bedrosian
14                                                                  (as authorized on 5/10/19)
                                                                    SEAN BEDROSIAN
15                                                                  Attorneys for Defendant California
                                                                    Association of Psychiatric Technicians
16

17   Dated: May 10, 2019                                            Respectfully submitted,
18                                                                  LIBERTY JUSTICE CENTER
19
                                                                    /s/ Reilly Stephens
20                                                                  (as authorized on 5/10/19)
                                                                    BRIAN K. KELSEY (Pro Hac Vice)
21                                                                  REILLY STEPHENS (Pro Hac Vice)
                                                                    Attorneys for Plaintiff Alfred Sweet
22

23                                                        ORDER
24   IT IS SO ORDERED.
25

26   Dated: 5/10/2019                                                       /s/ John A. Mendez_________
                                                                            HON. JOHN A. MENDEZ
27                                                                          U. S. DISTRICT COURT JUDGE

     SA2019100897 / 13714975.docx
28
                                                               3
                           Stipulation to Continue Hr’g Date on Mot. to Dismiss & Mot. for Prelim. Inj.; [Proposed] Order
                                                                                               (2:19-cv-00349-JAM-AC)
 1                                   CERTIFICATE OF SERVICE
 2
     Case Name:      Sweet, Alfred v. California                    No.     2:19-cv-00349-JAM-AC
 3                   Association of Psychiatric
                     Technicians, et al
 4
     I hereby certify that on May 10, 2019, I electronically filed the following documents with the
 5   Clerk of the Court by using the CM/ECF system:
 6   STIPULATION TO CONTINUE HEARING DATE ON MOTION TO DISMISS AND
     MOTION FOR PRELIMINARY INJUNCTION TO JULY 16, 2019
 7
     I certify that all participants in the case are registered CM/ECF users and that service will be
 8   accomplished by the CM/ECF system.
 9   I declare under penalty of perjury under the laws of the State of California the foregoing is true
     and correct and that this declaration was executed on May 10, 2019, at Sacramento, California.
10

11
                 Tracie L. Campbell                                       /s/ Tracie Campbell
12                   Declarant                                                  Signature

13   SA2019100897
     13724589.docx
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
                       Stipulation to Continue Hr’g Date on Mot. to Dismiss & Mot. for Prelim. Inj.; [Proposed] Order
                                                                                           (2:19-cv-00349-JAM-AC)
